UNITED STATES SECURITIES AND EXCHANGECOMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the Quarterly Period ended June 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number 000-53925 CACHET FINANCIAL SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Delaware 27-2205650 (State of incorporation) (I.R.S. Employer Identification No.) 18671 Lake Drive East Southwest Tech Center A Minneapolis, MN (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (952) 698-6980 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on which Registered None N/A Securities registered pursuant to Section 12(g) of the Act:Common stock, no par value per share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No As of August 12, 2014, there were 17,021,893 shares of our common stock, $0.0001 par value per share, outstanding. Cachet Financial Solutions, Inc. Form 10-Q Table of Contents Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 4. Controls and Procedures 30 PART II OTHER INFORMATION Item 6. Exhibits 32 SIGNATURES 33 EXHIBITS 34 PART 1. FINANCIAL INFORMATION Item 1. Financial Statements CACHET FINANCIAL SOLUTIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS As of June 30, December 31, ASSETS (unaudited) (audited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Deferred commissions Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net GOODWILL - INTANGIBLE ASSETS, NET - DEFERRED COMMISSIONS DEFERRED FINANCING COSTS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Accrued interest Deferred revenue Current portion of long-term debt TOTAL CURRENT LIABILITIES LONG TERM DEBT, net of current portion WARRANT LIABILITY DEFERRED REVENUE ACCRUED INTEREST ACCRUED RENT TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' DEFICIT Capital Stock, $.0001 Par Value, 520,000,000 shares authorized Preferred shares - 20,000,000 shares authorized, None issued and outstanding - - Common shares - 500,000,000 shares authorized, 6,665,276and 5,625,957 issued and outstanding ADDITIONAL PAID-IN-CAPITAL ACCUMULATED DEFICIT ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 1 CACHET FINANCIAL SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, REVENUE $ COST OF REVENUE GROSS LOSS ) OPERATING EXPENSES Sales and Marketing Research and Development General and Administrative TOTAL OPERATING EXPENSES OPERATING LOSS ) INTEREST EXPENSE INDUCEMENT TO CONVERT DEBT AND WARRANTS - - SHARE PRICE / CONVERSION ADJUSTMENT - - - OTHER (INCOME) EXPENSE ) ) NET LOSS $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic and fully diluted Net loss per common share - basic and fully diluted $ ) $ ) $ ) $ ) See accompanying Notes to the Condensed Consolidated Financial Statements. 2 CACHET FINANCIAL SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, 2014 June 30, 2013 OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion of discount/amortization of financing costs Accrued debt related costs - Change in fair value of warrant liability ) Depreciation and amortization of intangibles Stock compensation Amortization of deferred commissions Debt/warrant inducement and share price adjustment ) ) Changes in operating assets and liabilities: Accounts receivable ) Deferred commissions ) ) Prepaid expenses ) Accounts payable ) Accrued expenses Accrued interest ) Deferred revenue Net cash used in operating activities ) ) INVESTING ACTIVITIES Purchase of fixed assets ) ) Cash paid for acquisition ) - Net cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from issuance of notes and warrants Repayment of notes ) - Issuance of shares, net of costs - Payment of debt issuance costs ) ) Repayment of bank borrowing ) ) Proceeds from bank borrowing - Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid for interest $ $ NONCASH FINANCING TRANSACTIONS Conversion of debt and interest to equity Debt issuance costs in exchange for notes and warrants - Conversion of accrued interest to note payable See accompanying Notes to the Condensed Consolidated Financial Statements. 3 CACHET FINANCIAL SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ DEFICIT (unaudited) Common Stock Additional Accumulated Total Shareholders' Shares Amount Paid-In-Capital Deficit Deficit Balance December 31, 2013 $ $ $ ) $ ) Conversion of debt and interest into shares 24 - Common stock issued for debt issuance - Related Party 33 - Warrant exchange - - Issuance of warrants - - - DE Acquisition 2, Inc. Reverse Merger 46 ) - ) Stock compensation expense - - - Net loss - - - ) ) Balance June 30, 2014 $ $ $ ) $ ) See accompanying Notes to the Condensed Consolidated Financial Statements. 4 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Nature of Operations and Summary of Significant Accounting Policies Nature of Business and Operations Overview Cachet Financial Solutions, Inc. “The Company” is a provider of technology solutions and services to the financial services industry.The Company’s solutions and services enable its clients—banks, credit unions and other types of financial institutions or financial service organizations—to provide their customers with remote deposit capture technology (“RDC”) and related services. The Company’s cloud based Software as a Service (“SaaS”) RDC solutions allow customers to scan checks remotely through their smart phones or other devices and transmit the scanned, industry compliant images to a bank for posting and clearing.In addition, the Company’s offerings include a mobile wallet solution which provides a virtual account for customers that do not have a bank account and is focused on the pre-paid card market.Through the Company’s cloud based SaaS mobile wallet offering we provide consumers the ability to deposit and withdraw funds, transfer funds, and pay bills with their mobile phone or tablet.As of June 30, 2014, we had entered into 285 contracts with customers for our products and services.Approximately 185 of those agreements were “active,” meaning that they have implemented the RDC software enabling the processing of customer transactions.The Company offers its services to financial institutions in the United States, Canada and Latin America.Our business operations are conducted through our wholly owned subsidiary, Cachet Financial Solutions Inc., a Minnesota corporation. Basis of Presentation The accompanying condensed consolidated financial statements include the accounts of Cachet Financial Solutions, Inc. (the “Company” or “Cachet”) and its wholly owned subsidiary Cachet Financial Solutions Inc. as of June 30, 2014 and December 31, 2013 and for the three and six month periods ended June 30, 2014 and 2013.The wholly owned subsidiary is the only entity with operational activity and therefore no intercompany transactions exist with the parent entity which would need to be eliminated.The Company has prepared the condensed consolidated financial statements included herein, without audit, pursuant to the rules and regulations of the United States (“U.S.”) Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. However, the Company believes that the disclosures are adequate to ensure the information presented is not misleading. These unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. The Company believes that all necessary adjustments, which consist only of normal recurring items, have been included in the accompanying condensed consolidated financial statements to present fairly the results of the interim periods. The results of operations for the interim periods presented are not necessarily indicative of the operating results to be expected for any subsequent interim period or for the year ending December 31, 2014. The accompanying financial statements have been prepared on the basis that the Company will continue as a going concern. From its inception to June 30, 2014, the Company has cumulative operating losses of approximately $43.7 million, and as of June 30, 2014, its current liabilities exceed its current assets by approximately $13.6 million. In 2014, the Company expects to continue to grow its client base and increase its revenues through higher RDC transaction volumes. However, the Company is expected to continue to incur significant operating losses through 2014. In addition, as described in Note 10 the Company has completed a business acquisition in 2014 that will require cash ranging from $1.125 to $2.125 million, of which $1.375 million has been paid through June 30, 2014, $375,000 was paid in July and the balance of the $375,000 is expected to be paid before the end of the year.As more fully described in Note 8, the Company has engaged an investment firm to assist in raising additional capital through the issuance of a combination of debt and equity.In July 2014, the Company completed an initial public offering (“IPO”) issuing 4.5 million shares of common stock at $1.50 per share. Net proceeds to the Company after the offering costs are estimated to be $5.5 million.After the repayment of the debt related to the Company’s acquisition of Select Mobile Money and other short-term borrowings that became due upon completion of the IPO, the Company available cash for operations as of this date totaled $2.3 million. After paying existing trade payables owed as of this date, the Company had approximately $1.0 million for working capital.In conjunction with this offering, a total of $6.3 million of principal and accrued interest of borrowings converted into 5.1 million shares of common stock, along with the issuance of 3.4 million warrants with an exercise price of $1.875 see Note 16 “Subsequent Events.”In May 2014, the Company was able to repay all but approximately $150,000 of its existing Senior Secured Note Payable from exercising a commitment to advance funds from an existing lender and therefore is no longer under default.As of June 30, 3014, the Company was in full compliance with all other debt agreements. 5 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) On July 30, 2014, the Company entered into an agreement with two Directors to lend up to $2.5 million, bearing interest at 10%, and due January 31, 2015.If any portion of the notes is outstanding beyond January 31, 2015, the default interest rate is adjusted to 18%.Although the Company will require additional funds to continue beyond December 31, 2014, it believes the funds raised in the public offering and the funds available under the above mentioned July 30, 2014 agreement with the Director will be sufficient to allow it to continue operations through December 31, 2014.There is no assurance the Company will be successful in raising the needed capital to fund its operations beyond December 31, 2014 or obtain similar financing arrangements with other investors or lenders. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. Summary of Significant Accounting Policies A summary of the significant accounting policies applied in the preparation of the accompanying financial statements is as follows: Revenue Recognition The Company generates revenue from the following sources: (1) subscription and support fees (2) transaction volume fees, (3) active monthly user fees for mobile wallet offering (4) fees related to the implementation of RDC and mobile wallet software for clients, and (5) professional services such as client specific software customization and other products and services. The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery or performance of services has occurred, the price is fixed and determinable and collection is reasonably assured.The following is the Company’s revenue recognition policy for each source of revenue: ● Subscription and support fees are recognized over the contract period. ● Transactional volume fees are recognized as transactions are processed and monthly services performed. ● Active user fees are recognized on a monthly basis as earned. ● Implementation fees are recognized over the term of the contract or expected life of the contract where no contractual term exists. Generally, client agreements are entered into for 12 to 36 months. A majority of the implementation service component of the arrangement with customers is performed within 120 days of entering into a contract with the customer. ● Professional fees and other revenues include fees from consultation services to support the business process mapping, configuration, integration and training and are recognized when the service is performed. Deferred revenue represents amounts billed to, or paid by clients, in advance of meeting the revenue recognition criteria. Cost of Revenue Cost of revenue primarily consists of costs related to hosting the Company’s cloud-based application, providing customer support, data communications expense, salaries and benefits of operations and support personnel, software license fees, amortization expense associated with acquired developed technology assets, and property and equipment depreciation. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Cash and cash equivalents are maintained at one financial institution and, at times, balances may exceed federally insured limits. The Company has never experienced any losses related to these balances and does not believe it is exposed to any significant credit risk on cash and cash equivalents. Accounts Receivable Accounts receivable represent amounts due from customers.Management determines the allowance for doubtful accounts by regularly evaluating individual customer receivables and considering a customer’s financial condition, credit history and current economic conditions. Accounts receivable are written off when deemed uncollectible. Recoveries of accounts receivable previously written off are recorded when received. The allowance for doubtful accounts was approximately $86,000 and $89,000 as of June 30, 2014 and December 31, 2013, respectively. Concentrations of credit risk with respect to accounts receivable are limited because a large number of geographically diverse customers make up the Company’s customer base, thus spreading the credit risk. 6 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Property and Equipment Depreciation and amortization is computed using the straight-line method over the following estimated useful lives: Computer and Data Center Equipment 3 years Purchased and Acquired software 3 years Leasehold Improvements 3 - 5 years, or lease term if less Furniture and fixtures 7 years Major additions and improvements are capitalized, while replacements, maintenance and repairs, which do not improve or extend the life of the respective assets, are expensed as incurred. When assets are retired or otherwise disposed of, related costs and accumulated depreciation and amortization are removed and any gain or loss is reported. Goodwill Goodwill represents the excess purchase price over the appraised value of the portion of identifiable assets that were acquired from the Device Fidelity Inc. acquisition completed in March 2014.Goodwill is not amortized but is reviewed at least annually for impairment, or between annual dates if circumstances change that would more likely than not cause impairment. Management performs its annual impairment test at the close of each fiscal year, and considers several factors in evaluating goodwill for impairment, including the Company’s current financial position and results, general economic and industry conditions and legal and regulatory conditions. No impairment of goodwill was identified during the three and six months ended June 30, 2014. See Note 11 for further discussion. Impairment of Long-lived Assets, Including License Agreements The Company reviews its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future undiscounted cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. No impairment has been recognized for the three and six months ended June 30, 2014 or June 30, 2013. Deferred Financing Costs Deferred financing costs are capitalized and amortized over the lives of the related debt agreements. The costs are amortized to interest expense using the effective interest method.In the event debt is converted or paid prior to maturity, any unamortized issuance costs are charged to expense. Deferred Commissions The Company capitalizes commission costs that are incremental and directly related to the acquisition of customer contracts. Commission costs are capitalized and amortized over the term of the related customer contract. Net Loss Per Common Share Basic and diluted net loss per common share for all periods presented is computed by dividing the net loss available to common shareholders by the weighted average common shares outstanding and common stock equivalents, when dilutive. Potentially dilutive common stock equivalents include common shares issued pursuant to stock warrants, stock options and convertible note agreements. Common stock equivalents were not included in determining the fully diluted loss per share as they were antidilutive. On February 12, 2014, the Company completed a merger transaction with DE Acquisition 2, Inc.(“DE2”), a public company with no operations. Pursuant to the terms of the merger, each share of the Company’s common stock that was issued and outstanding at such time was cancelled and converted into shares of 10.9532 (the “exchange ratio”) shares of DE2’s common stock. On March 18, 2014, the Company completed a reverse stock split of the Company’s issued and outstanding common stock on a 1-for-10.9532 basis. The Company’s authorized capital shares previous to this transaction consisted of 22,500,000 shares of $.01 par value common stock and 2,500,000 shares of preferred stock.As a result of the DE Acquisition 2 transaction, the Company’s new authorized capital consists of 500,000,000 shares of $.0001 par value common stock and 20,000,000 shares of preferred stock. All amounts in the accompanying financial statements and notes related to shares, share prices and loss per share reflect retrospective presentation of the reverse split. 7 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) The following table reflects the amounts used in determining loss per share for the three and six months ended June 30, 2014 and 2013: Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Net Loss $ ) $ ) $ ) $ ) Weighted average common shares outstanding Net Loss Per Common Share – basic and diluted $ ) $ ) $ ) $ ) Fair Value of Financial Instruments The Company uses fair value measurements to record fair value adjustments for certain financial instruments and to determine fair value disclosures.Warrants issued with price protection features are recorded at fair value on a recurring basis.The carrying value of cash and cash equivalents, accounts receivable and accounts payable approximated fair value due to the short maturity of those instruments. With respect to determination of fair values of financial instruments there are the following three levels of inputs: Level 1 Inputs– Quoted prices for identical instruments in active markets. Level 2 Inputs– Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable. Level 3 Inputs– Instruments with primarily unobservable value drivers. The warrants that are carried at fair value are valued using level 3 inputs utilizing a Black-Scholes-Merton option pricing model under probability weighted estimated outcomes. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that may affect certain reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. Significant estimates include the Company’s ability to continue as a going concern, allowance for doubtful accounts, assumptions used to value stock options, warrants, conversion incentive and share purchase price adjustment and the value of shares of common stock issued for services. Stock-Based Compensation The Company accounts for stock-based compensation using the estimated fair values of warrants and stock options. For purposes of determining the estimated fair values the Company uses the Black-Scholes-Merton option pricing model. The Company estimates the volatility of its common stock at the date of grant based on the volatility of comparable peer companies which are publicly traded. The Company determines the expected life based on historical experience with similar awards, giving consideration to the contractual terms, vesting schedules and post-vesting forfeitures. The Company uses the risk-free interest rate on the implied yield currently available on U.S. Treasury issues with an equivalent remaining term approximately equal to the expected life of the award. The Company has never paid any cash dividends on its common stock and does not anticipate paying any cash dividends in the foreseeable future. Compensation expense for all share-based payment awards is recognized using the straight-line amortization method over the vesting period.The fair values of stock award grants are determined based on the number of shares granted and estimated fair value of the Company’s common stock on the date of grant. Research and Development Costs The Company considers those costs incurred in developing new processes and solutions to be research and development costs and they are expensed as incurred. Recent Accounting Pronouncements On May 28, 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-09, Revenue from Contracts with Customers. The core principle of the ASU is for companies to recognize revenue to depict the transfer of goods or services to customers in amounts that reflect the consideration, or payment, to which the company expects to be entitled in exchange for those goods or services. The ASU may also result in enhanced disclosures about revenue. For public entities, the ASU is effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. Due to the recent date of issuance for this ASU, management is currently evaluating what impact, if any, the pronouncement will have on the Company’s disclosures, its financial position or results from operations. 8 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 2. Note Receivable The Company has a note receivable, bearing interest at 5%, for fees being refunded for an unsuccessful capital raising transaction. The note has a face value of $501,000 and was due in October 2013. The collectability of this note is uncertain and the Company has established a reserve for 100% of the balance owed as of June 30, 2014 and December 31, 2013. 3. Prepaid Expenses Prepaid expenses primarily consist of prepayment of licenses and maintenance fees, or deposits with, the providers of RDC software capabilities to the Company. 4. Property and Equipment Property and equipment consists of the following: As of June 30, December 31, (unaudited) (audited) Computer equipment $ $ Data center equipment Purchased software Furniture and fixtures Leasehold improvements Total property and equipment Less: accumulated depreciation ) ) Net property and equipment $ $ Depreciation expense for the three and six months ended June 30, 2014 was $59,746 and $125,039, respectively, compared to $91,835 and $194,912 for the same periods in the prior year. 5.Accrued Expenses Accrued expenses consist of the following: As of June 30, December 31, (unaudited) (audited) Accrued compensation $ $ Acquisition contingent consideration - Accrued rent Total accrued expenses $ $ 6.Financing Arrangements The Company has raised debt through several forms of borrowing including bank loans, loans from Directors and other affiliated parties and unaffiliated third party investors.Certain of the debt was issued with detachable warrants that permit the investor to acquire shares of the Company’s common stock at prices as specified in the individual agreements. See Note 12 for additional information regarding conversions of debt and accrued interest into common stock in 2013 and for the three and six months ended June 30, 2014. 9 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Following is a summary of debt outstanding: As of June 30, December 31, (unaudited) (audited) Senior Secured Note Payable, due August 2013 $ $ Secured Convertible Notes, due June through August 2014 Notes Payable to Directors and Affiliates Convertible Notes, due March 2015, interest at 10% Convertible Term Loans, due December 2016, interest at 10% Convertible, Subordinated Notes, due March 2012 interest at 6% Convertible Subordinated Note, due April 2015 interest at 9% Convertible Subordinated Notes, due February 2015 interest at 0% - Convertible Subordinated Notes, due June 2015 interest at 8% - Series Subordinated Notes, as of March 31, 2014 were due from December 2014 through March 2015. Stated interest ranges of 12%, effective interest of 38%. Notes Payable, due February 2015, interest at 10% Notes Payable, due January 2016, interest between 8.25% and 12% - Installment Note Payable – Bank Total Unamortized discount ) ) Total debt, net Less: current maturities Long-term portion $ $ Future maturities of long-term debt at June 30, 2014 are as follows: Six months ended December 31, 2014 $ $ Senior Secured Note Payable In October 2012, the Company entered into a Loan and Security agreement (the “Secured Loan Agreement”) that provides for borrowings of up to $1,500,000. Borrowing under the Secured Loan Agreement is secured by all property of the Company including tangible and intangible property. In addition, the Secured Loan Agreement contained certain negative pledges and restrictions on certain types of transactions and use of loan proceeds. The note is guaranteed by a Company Director and the spouse of the Director.The loans carry stated interest rates from 10-16%.In the event of default interest rates increase to 14% -20%. The Secured Loan Agreement’s stated expiration date was April 23, 2013. Beginning in August 2013 the Company was in default and borrowings are charged interest at the default rates. In addition, the agreement contains certain covenants, some of which the Company was not in compliance with. The note was amended in February 2013 and an additional $1,000,000 was borrowed.Further, as part of this amendment the lender will receive a payoff premium of $750,000 which theCompany accrued as interest expense in 2013. In March 2014 the forbearance agreement with the Senior Secured lender was extended to May 12, 2014. In consideration for the extension the Company agreed to issue $1 million of the Company’s common stock, the number of shares to be determined by reference to the lowest per share price in the Company’s planned offering of common stock. During the three and six months ended June 30, 2014, the Company recorded interest expense of $626,866 and $1,000,000, respectively related to this extension.On May 1, 2014, the Company entered into an agreement with an investor to draw on the $4 million convertible term loan, due December 2016 for an amount sufficient to satisfy their outstanding obligation to the Senior Secured Lender, but not to exceed the loan limit of $4 million, for a maximum borrowing of $3.4 million as of March 31, 2014.On May 19, 2014, the Company entered into a second forbearance agreement with the Senior Secured lender through May 23, 2014 in return for the Company repaying a total sum of $500,000 on this date.In addition, the Company agreed to reduce the price per share related to the $1.0 million of common stock to 80% of the lowest price per share of common stock issued to any investor in the Company if the stock is not publically traded on or before July 15, 2014.On May 29, 2014, the Company received an advance totaling $1.950 million under the terms of the convertible term loan and repaid a total of $2.0 million of the outstanding balance to the Senior Secured lender leaving a remaining balance of $150,660.On May 30, 2014, the Company entered into an unsecured convertible note payable with the Senior Secured lender for a total of $150,600.The note bears interest and an annual rate of 10% and the principal and accrued interest due on or prior to July 31, 2014.Upon a thirty day written notice to the Company from the issuance date, the Senior Secured lender has an option to convert the note into common stock at 90% of the conversion terms offered in the Convertible Subordinated Notes, due June 2015.In addition, upon conversion of the note, the holder will receive warrants equal to the number of shares received from the conversion at a price of 125% of the IPO price. 10 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) During the three months and six months ended June 30, 2014, the Company repaid a total of $2.5 million and $2.75 million to the Senior Secured lender from advances under the terms of the convertible term loan. The senior lender also received a warrant to purchase 76,228 shares of Company common stock at $9.00 per share. The warrant expires in October 2017.Including the value of the warrant at the date of issuance, the effective interest rate on the full $2,500,000 available under the Secured Loan Agreement is 38%. The exercise price of the warrant is subject to downward adjustment in the event of the subsequent sale of common stock or convertible debt at a lower price, as defined, prior to exercise of the warrant. As a result of this provision, the Company determined that the warrant should be accounted for as a liability carried at fair value.In February 2013, the exercise price was adjusted to $2.88 and the number of shares of Company common stock to be acquired was increased to 238,212 based on a qualifying transaction. The Company determined the value of the warrant to be $209,000 and $309,000 at June 30, 2014 and December 31, 2013, respectively. The Company also incurred financing costs in conjunction with this transaction aggregating $62,500 that are owed under the same terms as terms as the Secured Loan Agreement. Secured Convertible Notes, due June through August 2014 In June through August 2013 the Company borrowed $770,000 under secured convertible notes. The notes bear interest at the annual rate of 10% and mature one year from the date of issue. In the event of default the annual rate of interest increases by 5%. The Company can prepay the loans at any time without penalty.Borrowings under the notes are secured by all property of the Company including tangible and intangible property. In addition, the notes contain certain negative pledges and restrictions on certain types of transactions and use of loan proceeds. The rights under this note are senior to all other debt, other than the Senior Secured Note described above which ranks senior to this note. Upon completion of certain equity financing transactions as defined in the notes, the outstanding principal and unpaid interest is automatically converted into common stock. The conversion rate per share is equal to 75% of the per share price of the securities offered in the defined financing transaction.During the three months ended June 30, 2014, the Company repaid $200,000.During the six months ended the Company repaid a total of $300,000 and converted into equity $70,000 of principal and $1,764 of accrued interest at a conversion rate of $4.00 per share. (See Note 12).On May 12, 2014, the Company entered into a loan modification agreement which the holder of the note agreed to provide a $40,000 discount of the outstanding balance with a repayment of $150,000 on this date. Notes Payable to Directors and Affiliates In November 2010, the Company borrowed $300,000 from a Director. The loan was unsecured, had a stated interest rate of 6% and was due in equal monthly installments of $9,127 until fully amortized in November 2013. In conjunction with the loan agreement, the Director received 17,484 shares of common stock with an aggregate value of $69,937. The remaining balance on this loan was converted to common stock in 2013. (See Note 12) In 2012, the Company borrowed $1,000,000 in unsecured notes from certain current or former Directors or their affiliates. These notes had a stated effective annual interest rate of 24% for the first 60 days and 40% thereafter until paid. These loans were converted to common stock in 2013.(See Note 12) In October 2012, a Director of the Company issued a loan to the Company for $1,105,000, replacing a note payable to a bank in an equal amount. The loan to Director was due in November 2013 and had an interest rate equal to the prime rate plus 1.25%, but not less than 4.5%. The loan was guaranteed by the President/CEO of the Company.Concurrent with that loan, the Director received a warrant to purchase 50,000 shares of Company common stock at $4.00 per share.In November 2013, the warrant was exchanged into common stock. This note was secured by the pledge of 86,875 shares of Company stock and 136,250 options owned by the President/CEO of the Company. The loan was subordinate to the senior secured note payable until such time as that note is repaid; afterwards the loan would have become senior to all other debt. This note was converted into common stock in the February 2013 debt conversion.(See Note 12) In 2013 the Company borrowed an additional $3,093,332 (including the refinancing of a $250,000 note and related interest of $43,332) from two Directors.Certain of these and other previously outstanding loans to these Directors were converted to common shares in 2013 as described in Note 12. 11 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) In March 2014 the Company borrowed $1,500,000 from a Director to fund the acquisition of Select Mobile Money from Device Fidelity. (See Note 10)The note has an interest rate equal to 24%, which is payable monthly commencing April 2014.Since the Company failed to pay the accrued interest on the note due April 2014, the interest rate increased to 48% in April 2014 and continues to accrue at this rate until the note and any accrued interest is repaid in full.The principal and any unpaid accrued interest became due on May 15, 2014.In addition, the Company agreed to issue common stock as consideration for the note equal to 12.5% of the principal amount or $187,500, which equals 78,125 shares using the required share price of $2.40.In addition, because the Company failed to pay the accrued interest due April 2014, the Company owes additional common stock equal to 3.125% of the outstanding principal amount or $46,875, which equals 19,531 shares on each successive 5th business day for as long as any portion of the principal amount of the loan is outstanding. The Company recorded interest expense of $609,375 and $796,875 related to the common stock issued the three and six months ended June 30, 2014, respectively. In addition to the $1,500,000 March 2014 note above, the Company also entered into a total of $3,340,000 of new notes with three Directors during the six months ended June 30, 2014.Of this amount, $1,575,000 of the notes bears interest at a rate of 10% and become due between February and March of 2015 and $1,500,000 represents a line-of-credit agreement with one director of the Company, which was all outstanding as of June 30, 2014.The terms of the line-of-credit agreement bear a stated interest rate of 10% on the principal amount outstanding, which both the principal and unpaid accrued interest are payable upon the earlier of September 30, 2014 or completion of a public offering of securities. There are no financial covenants with the line-of-credit.As of June 30, 2014, the Company had drawn down the entire $1,500,000 under this facility.At the option of the Director, all the principal and unpaid accrued interest under the line-of-credit can be converted upon the completion of an initial public offering of the Company’s common stock at a 15% discount to the price at which the shares are of the Company’s stock are sold in the offering.If the initial public offering is completed after July 31, 2014, the discount at which the conversion will be completed increases to 20%.Lastly, if the gross proceeds from the initial public offering is less than $11 million, the Director will receive an additional 5% discount to the discounts described above.The remaining $265,000 notes are convertible and are due June 2015 and accrue interest at an annual rate of 8%.The note conversion features are described in more detail below. As of June 30, 2014, $7,190,000 of borrowings from Directors and affiliates remains outstanding. In addition to the $1,500,000 issued in March 2014 at an initial rate of 24% and a default rate of 48% referenced above, $5,425,000 of these loans bears interest at 10% and $265,000 at 8%.Of the $5,425,000 in borrowings, $1,475,000 of the notes originally scheduled to mature in 2014 were extended to February 18, 2015. As of June 30, 2014 there was $1,425,000 in notes payable to Directors and affiliates outstanding that are due March 15, 2015 and are automatically converted into common shares upon completion of a qualifying financing transaction as defined in the note agreements. The conversion price is equal to 90% of the per security price in the qualifying financing transaction. In addition, at the time of conversion and based upon the dollar amount of principal and interest converted, holders of these notes will receive one warrant for each dollar converted. These warrants will have terms substantially the same as warrants that may be issued in the financing transaction. In addition, during the six months ended June 30, 2014 the Company entered into three notes with Directors totaling $265,000 that are due June 30, 2015 and accrue interest at a rate of 8%.The terms of these notes include a provision whereby all principal and accrued interest automatically convert into the Company’s common stock upon the successful consummation of an initial public offering (IPO).If an IPO is completed on or before July 31, 2014, the conversion will be 85% of the per share purchase price at which the Company’s common stock is sold in the IPO reduced to 80% if the Company fails to raise at least $11 million in the IPO.If the IPO is after July 31, 2014, the conversion price will be at 80% of the IPO offering price, reduced to 75% of the IPO offering price if the Company fails to raise at least $11 million in gross proceeds on the IPO. On June 17, 2014, the Company entered into a conversion agreement with two directors which a total of $1,050,000 of principal and unpaid accrued interest of 10% term notes due between February and March 2015 will automatically convert into common stock upon the completion of an IPO of the Company’s common stock at a 15% discount to the price at which the shares are of the Company’s stock are sold in the offering.If the IPO is completed after July 31, 2014, the discount at which the conversion will be completed increases to 20%.Lastly, if the gross proceeds from the initial public offering is less than $11 million, the holders of the notes will receive an additional 5% discount to the discounts described above.Upon conversion, the two Directors will also receive 100% warrant coverage at a price equal to 125% of the IPO price. On June 24, 2014, the Company entered into a letter agreement with two Directors under which a total of $900,000 of the principal and unpaid accrued interest of 10% term notes due between February and March 2015 and $500,000 of principal of a 10% line-of-credit due September 2014 will automatically convert upon the Company completing an IPO.The conversion terms are the same as described in the conversion agreement dated June 17, 2014 above. 12 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Convertible Notes due March 2015 In 2013, the Company borrowed $575,000 under convertible notes. These notes are due March 15, 2015 and carry same general conversion provisions as the 2013 Notes Payable to the two Directors described above. The notes bear a stated interest rate of 10%. Warrants to purchase 87,500 shares of common stock at $4.00 per share were issued with $350,000 of this debt, resulting in an effective interest rate of 19% on that portion of the borrowing. In May 2014, the Company entered into an agreement with a lender to reclassify $350,000 of these convertible notes to the terms provided under the convertible notes due December 2016.As of June 30, 2014, the total principal amount outstanding of convertible notes due March 31, 2015 was $225,000. Convertible Term Loan, due December 2016 In December 2013, the Company entered into an agreement to issue convertible notes to an investor in principal amount of up to $4 million. The proceeds of borrowings under the note are expressly to be used to repay amounts owed under the Senior Secured Note Payable. Borrowings under the agreement will bear interest at 10% and the note matures in December 2016. In the event of default, the interest rate increases by either 2% or 4%, depending on the nature of the default.Under the note agreement, the investor has the right, but not the obligation, to advance additional amounts up to the $4 million. The terms of the agreement provide that the investor may have several options to convert the notes at varying rates and times following the completion of a qualifying financing transaction. Depending on the timing of conversion, the holder may also receive warrants to purchase common stock. In addition to conversion of the notes, the holder has the right to request shares of common stock, rather than cash, as payment for interest.Through June 30, 2014, $3,250,000 had been borrowed under this agreement.In May 2014 the Company agreed to reclassify $350,000 of the convertible notes, due March 2015 under the terms of the Convertible Term loan, due December 2016. On May 1, 2014, the Company entered into an agreement which allows within 10 calendar days of a written request on or prior to May 12, 2014 the holder of the convertible notes agrees to make additional advances to the Company in an amount sufficient to satisfy the senior debt amount outstanding, but not to exceed the loan limit of $4.0 million. (See Note 16) On May 12, 2014, the Company entered into an agreement to amend the conversion terms of the Convertible Term loan, due December 2016 as follows: First Conversion Right.The holder has the right at its election to convert the principal and accrued interest of the note into common stock at a conversion rate equal to 90% of the price based on the terms offered in the Convertible Subordinated Note, due June 2015.The first conversion right is extended for a period of 120 days following the closing date of the IPO, July 14, 2014.Upon the Holders election to convert, the Company shall issue the Holder 100% warrant coverage, with the exercise price being the same offered in the IPO or 125% of the price at which the equity security are sold in the IPO. Second Conversion Right.If the Holder does not elect to exercise the First Conversion Right, then the Holder has the right through the maturity date of the Note, December 2016, to convert the principal and accrued interest into common stock at a conversion rate equal to 125% of the price at which equity securities of the Company are sold in the IPO.Under the terms of this conversion agreement, the Holder will receive 100% warrant coverage under the same terms provided in the First Conversion Rights. On June 18, 2014, the Holder agreed to convert $1,000,000 of the principal balance outstanding, together with the accrued related interest into common stock upon the completion of the IPO based on the terms described above in the First Conversion Rights. Convertible Subordinated Notes, due March 2012 In March 2011, the Company issued $1,432,561 in face amount of convertible debt, the “March 2011 Notes”. These notes had a stated interest rate of 6%. The terms of the notes allowed the holders to convert the debt into common stock at any time prior to maturity at conversion rate equal to the lesser of $9.00 per share or 25% below the offering price in the sale of securities in a qualified sale of securities, as defined. Payment of principal and interest on these notes was unsecured and subordinated to senior indebtedness, as defined.Concurrent with the issuance of these notes, the Company issued warrants to purchase 107,442 shares of Company common stock at $4.00 per share. In July and August 2011, the Company prepaid the majority of these notes and accrued interest. After the prepayment, holders of these notes purchased 124,449 shares of Company stock at $9.00 per share for an aggregate purchase price of $1,120,000. In February 2013 and January 2014 an additional $200,000 and $14,422 was converted into common stock, respectively.(See Note 12)As of June 30, 2014, $100,000 of these notes remained outstanding. Convertible Subordinated Note, due April 2015 In April 2013 the Company borrowed $200,000 under a convertible note. The note has a stated interest rate of 9% and is due April 1, 2015. The note is convertible at the option of the holder any time after April 1, 2014. The note is automatically converted upon the occurrence of certain equity financing transactions or change in control as defined in the note. The conversion price is $4.00 per share. 13 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Convertible Subordinated Notes, due February 2015 In February 2014 the Company borrowed $300,000 under convertible notes. The notes are non interest bearing and are due the earlier of February 27, 2015 or the completion of an equity offering by the Company of at least $5,000,000.The notes are convertible at the option of the holder at a date in which the Company completes such an equity offering of its common stock.The conversion price is equal to the offering price of the Company’s common stock. Convertible Subordinated Notes, due June 2015 In May 2014 the Company borrowed $330,000 under convertible notes. The notes bear interest at a stated rate of 8% per annum.The principal amount of the note, along with the accrued interest are both due June 2015.The terms of these notes include a provision whereby all principal and accrued interest automatically convert into the Company’s common stock upon the successful consummation of an initial public offering (IPO).If an IPO is completed on or before July 31, 2014, the conversion will be 85% of the per share purchase price at which the Company’s common stock is sold in the IPO reduced to 80% if the Company fails to raise at least $11 million in the IPO.If the IPO is after July 31, 2014, the conversion price will be at 80% of the IPO offering price, reduced to 75% of the IPO offering price if the Company fails to raise at least $11 million in gross proceeds on the IPO. Series Subordinated Notes Between June 2011 and December 2012, the Company borrowed approximately $7,800,000 utilizing a series of notes (the “Series Notes”). The Series Notes were issued in tranches that contained various terms with regard to maturity dates, interest rates, subordination, conversion features and the number of warrants issued with each tranche. Certain Series Notes contained a Company option to extend the due dates by up to 90 days, as well as provisions for acceleration upon completion of certain financings. In connection with these Series Notes, the Company issued warrants to purchase an aggregate of 780,000 shares of Company common stock at $4.00 per share. These warrants expire in November 2015. During, 2013 the Company borrowed an additional $430,000, and issued warrants to purchase 35,688 shares, under the same general provisions as the Series Notes. In 2013 all but $863,808 face amount of the Series Notes had been converted into common stock and all but approximately 75,000 of the related warrants were exchanged for common stock.In January 2014 an additional $250,000in debt and $650,647 in accrued interest were converted into 225,162 share of common stock at a conversion rate of $4.00 per share.(See Note 12) Notes Payable, due February 2015 In December 2013 and January 2014, the Company issued promissory notes for $100,000 and $150,000, respectively.The notes accrue interest at a rate of 10% and were originally due the earlier of the Company raising sufficient new funds as determined by the holder or March 31, 2014.In February 2014, the Company entered into an amendment which extended the maturity date of the agreement to February 18, 2015.All other terms of the agreement remained unchanged. During the first quarter of 2014, the Company issued detachable warrants to purchase common stock equal to 25% of the principal amounts under the short term notes payable.The life of the warrants range between three and five years with an exercise price of $3.60.The total number of warrants issued totaled 821,250 related to a total of $3,285,000 short term notes issued in consideration for the loans to the Company.Of this total, $2,875,000 or 718,750 warrants relates to two Directors of the Company.In addition, of the total warrants issued, 302,500 relates to short term notes, which were converted into equity during 2013.The Company determined the fair value of the warrants to be $573 using the Black-Scholes model.See Note 12 for the inputs used in valuing the warrants using the Black-Scholes model. Notes Payable, due January 2016 In January 2014, the Company assumed notes payable totaling $74,486 related to the acquisition of DE2.The original terms of the notes required repayment on the earlier of January 31, 2016 or the date the Company completes a business combination with an operating company in a reverse merger or reverse takeover transaction or other transaction after the Company would cease to be a shell company.The reverse merger was completed in February 2014, and the terms of the note were amended to state that the principal and related accrued interest is due the earlier of January 31, 2016 or the date the Company completes one or more private placements of debt or equity securities resulting in aggregate proceeds of $10,000,000. 14 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Installment Note Payable – Bank In March 2014, the Company entered into an installment note with a bank for a total of $330,020. The note bears interest at the prime rate plus 1%, but not less than 5%.The note is due on demand, if no demand is made then the note is due in monthly payments of $9,903 from April 2014 through April 2017.Borrowings are secured by substantially all of the Company’s property and are guaranteed by three of the Company’s Directors. Other Information Regarding Debt The prime interest rate was 3.25% at June 30, 2014 and December 31, 2013. At June 30, 2014 and December 31, 2013, $0 and $1,675,061 in principal amount of debt was past due, respectively. As a result of either the short term duration or recency of the financing, the Company believes that the fair value of its outstanding debt approximates market value. 7.Employee Benefit Plan The Company has defined contribution 401(k) saving plan covering all employees satisfying certain eligibility requirements. The plan provides for Company contributions; the Company did not make any contributions for the three and six months ended June 30, 2014 or 2013. 8.Commitments and Contingencies Operating Leases The Company leases approximately 22,000 square feet of office space in Chanhassen, Minnesota.The lease commenced on May 1, 2012 and extends through August 31, 2016.In addition to the office space, the Company leases certain office furniture and equipment and IT equipment under operating leases through November 2016.The Company entered into a lease agreement in April 2014 to lease a total of 1,812 square feet of office space in Dallas, Texas related to the employees retained as part of the acquisition of Select Mobile Money.The lease commenced on May 1, 2014 and extends through June 30, 2017.Rent expense under all leases for the three and six months ended June 30, 2014 was $74,526 and $135,577, compared to $73,421 and $143,413 for the same periods in the prior year. The Company’s office space lease calls for rent increases over the term of the lease. The Company records rent expense on a straight line basis using average rent for the term of the lease. The excess of the expense over cash rent paid is shown as accrued rent. Total future minimum contractual lease payments for all operating leases are as follows: Minimum Lease Commitments: Six months ended December 31, 2014 $ $ Litigation In December 2010, the Company received notice from a party claiming that one of its trademarks employing the word “Cachet” may infringe that party’s trademarks. We are presently reviewing the matter and expect to engage in discussions with the party. Based on current information and belief we believe there are substantial and meaningful differences between the relevant trademarks that would in our reasonable judgment preclude a finding of infringement, or that would adversely affect the trademark in question. In the event we are unable to reach an agreement with that third party, we intend to vigorously contest its claims and protect our rights. Financial Service Agreements The Company has an agreement with a financial advisory services company. The agreement contains various provisions including assisting the Company in identifying potential investors. The agreements may require the Company to pay the advisor a monthly fee of cash, warrants or combination thereof, based upon certain defined events including the closing of financing transactions. The agreement also contains a termination provision which requires the Company to pay the advisor for transactions closing subsequent to the agreement termination. 15 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) The Company amended the agreement on March 25, 2014, to include an additional financial advisory services company.Per the terms of the agreement, both investment firms are to provide investment advisory services in connection with raising additional capital for a six month period. The agreement provides for a fixedretainer for advisory services aggregating $100,000 in cash and equity securities. In addition, the agreement provides for a fee based upon the amount of capital raised (the “Agent fee”). The Agent fee is to be paid in cash based upon a percentage and type of the capital raised. The Company has also agreed to sell to the parties to the agreement, at a nominal price, warrants to purchase shares of the Company’s common stock. The number of shares and the exercise price of the warrant are based upon the size and terms of the securities issued.On June 23, 2014, the Company amended the agreement to have$100,000 fee be paid 100% in cash. 9.Income Taxes Effective January 1, 2014 the Company’s S Corporation election terminated and the Company became subject to Federal and state income taxes. The Company has not included any pro forma income tax information as if the Company were a tax paying entity for the three and six months ended June 30, 2014 and 2013, as any pro forma tax benefit would be offset by a valuation allowance for the related deferred tax asset as it would be more likely than not that the future tax benefits will not be realized. Prior to 2014 the shareholders of the Company elected to be taxed as an S corporation under the provisions of the Internal Revenue Code and related Minnesota statutes. Under these provisions, the Company did not pay corporate income taxes on its taxable income. Instead, the shareholders were liable for income taxes on their respective share of the Company’s taxable income. Accounting principles generally accepted in the United States of America require management to evaluate tax positions taken by the Company and recognize a tax liability (or asset) if the Company has taken an uncertain position that more likely than not would not be sustained upon examination by the Internal Revenue Service. Management has analyzed the tax positions taken by the Company, and has concluded that as of June 30, 2014, there are no uncertain positions taken or expected to be taken that would require recognition of a liability (or asset) or disclosure in the financial statements. The Company is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress. Management believes the Company is subject to income tax examinations since its inception in 2010. 10.Acquisition Acquisition of Select Mobile Money On March 4, 2014, the Company purchased from DeviceFidelty, Inc. (“DFI”), a Texas corporation, certain tangible and intangible assets of a business engaged in the development and provision of technology platforms supporting mobile wallet applications.The acquisition includes strategic relationships with Visa, Mastercard, MoneyGram and Navy Federal Credit Union, the providers of those services to their consumers.The Company believes this capability complements and supports its RDC and mobile deposit business by adding new features and services for consumers, creating an expanded consumer base and target market, and also expands the scope of its potential partners in the FSO market.The software asset the Company purchased included an assignment of a contract with Visa, to provide their customers the Visa endorsed mobile platform.It also includes the first mobile Moneygram implementation and Moneygram’s endorsement of the mobile solution to their customers. The aggregate purchase price of up to $2,125,000 includes $1,125,000 paid at closing and contingent consideration aggregating up to $1,000,000 based on satisfaction of certain performance related contingencies.The performance related contingencies are as follows: (1) $375,000 in the event the Company enters into a new master services agreement or other agreement with a party of Visa U.S.A. Inc. or any affiliate of Visa, (2) $250,000 on or before April 15, 2014 upon the Company’s receipt of written confirmation from MoneyGram Payment Systems, Inc. on or before April 14, 2013 that its service is operational pursuant to a previously executed contract between DFI and MoneyGram, and (3) $375,000 upon the Company’s execution of a contract with U.S. Bank on or before August 1, 2014.The Company received written confirmation from MoneyGram Payment Systems that its service was operational as of April 7, 2014 and the $250,000 was paid in May 2014.The Company also entered into a master services agreement with Visa U.S.A. Inc. in July 2014 resulting in $375,000 of contingent consideration becoming due.The Company made a payment to DFI in July 2014 related to the signing of this contract. 16 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Purchase Price: Cash paid $ Contingent consideration Total purchase price Fair Value of Assets Acquired and Liabilities Assumed Tangible assets acquired: Property and equipment, net $ Total tangible assets acquired Identified intangible assets acquired: Customer contracts Proprietary software Total assets acquired in excess of liabilities assumed Goodwill Total purchase price $ The fair value of assets acquired and liabilities assumed has been determined based upon our estimates of the fair values of assets acquired and liabilities assumed in the acquisition as determined by an independent third-party valuation firm.The Company recorded goodwill because the purchase price exceeded the fair value of net assets acquired, due to elect Mobile Money Premier’s assembled workforce and other intangible assets which do not qualify for separate recognition as well as anticipated synergies to be realized from combining the DGS operations with the Company’s. The following tables set forth the unaudited pro forma results of the Company for the three and six months ended June 30, 2014 and 2013, as if the acquisition had taken place on the first day of the period presented.These combined results are not necessarily indicative of the results that may have been achieved had the companies always been combined: Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ Net Loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted average shares - basic and diluted 11.Goodwill and Finite Life Intangibles Assets The Company assesses the carrying amount of our goodwill for potential impairment annually or more frequently if events or a change in circumstances indicate that impairment may have occurred. The Company performs an impairment test for finite-lived assets, such as intangible assets, and other long-lived assets, such as fixed assets, whenever events or changes in circumstances indicate that the carrying value of such assets may not be recoverable. The Company has only one operating and reporting unit that earns revenues, incurs expenses and makes available discrete financial information for review by the Company’s chief operations decision maker. Accordingly, the Company completes its goodwill impairment testing on this single reporting unit. In conducting the annual impairment test of the Company goodwill, qualitative factors are first examined to determine whether the existence of events, or circumstances, indicate that it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If it is determined that it is more likely than not that the fair value of the reporting unit is less than its carrying amount, a two-step impairment test is applied.In the first step, the Company calculates the fair value of the reporting unit and compares that amount with the reporting unit’s carrying amount, including goodwill.If the carrying amount exceeds the fair value, the Company performs the second step of measuring the amount of the goodwill impairment loss, if any, by comparing the implied fair value of the reporting unit’s goodwill with the carrying amount of goodwill.This requires performing a hypothetical application of the acquisition method to determine the implied fair value of goodwill after measuring the reporting unit’s identifiable assets and liabilities. 17 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Goodwill was $204,000 as of June 30, 2014.The Company will conduct its initial annual goodwill impairment test as of December31, 2014.Until this date, the Company will continue to monitor conditions and changes that could indicate an impairment of goodwill. As of June 30, 2014, the Company determined that no triggering events had occurred since the acquisition date of DGS Business on March 4, 2014 and the Company’s finite-lived assets and long-lived assets were not impaired. Identified intangible assets are summarized as follows: `` June 30, 2014 Amortizable (unaudited) Period Gross Accumulated Net (years) Assets Amortization Assets Customer Contracts 3-5 $ $ ) $ Proprietary Software 3 ) Total identified intangible assets $ $ ) $ Amortization expense for identified intangible assets is summarized below: Statementof ThreeMonthsEnded SixMonthsEnded Operations June 30, 2014 June 30, 2014 Classification (unaudited) (unaudited) Customer Contracts $ Cost of Revenue Proprietary Software Cost of Revenue Total amortization on identified intangible assets $ 18 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Based on the identified intangible assets recorded at June30, 2014, future amortization expense is as follows: Six months ended December 31, 2014 $ Thereafter $ 12.Shareholders’ Equity Reverse Merger On February 12, 2014, the Company completed a merger transaction with DE Acquisition 2, Inc.(“DE2”), a public company with no operations. Pursuant to the terms of the merger, each share of the Company’s common stock that was issued and outstanding at such time was cancelled and converted into shares of 10.9532 (the “exchange ratio”) shares of DE2’s common stock. As a result of the merger, all of the Company’s outstanding warrants and stock options at the time were converted and exchanged for warrants and stock options of DE2. The number of shares subject to and exercise prices of DE2 convertible securities issued under the exchange was determined by application ofthe exchange ratio to the terms of the Cachet convertible debt and options outstanding as of the Merger date. Subsequently DE2 changed its name to Cachet Financial Solutions, Inc. On dates up to 30 and 120 days following the merger, additional shares may be issued to those DE2 shareholders immediately prior to the merger, for no additional consideration, such that they will hold 3% of the fully diluted shares outstanding as of those dates.No additional shares were issued through 120 days following the merger date.No additional shares were issued through 120 days following the merger date. The fair value of estimated consideration paid to DE2 in exchange for the 3% interest was estimated to be $507,000 plus the long term debt assumed of $85,105. As DE2 had no tangible or identifiable intangible assets at the time of the Merger, and recognition of goodwill is not permitted in this type of merger transaction, no assets were recorded as a result of the Merger. On March 18, 2014, the Company completed a reverse stock split of the Company’s issued and outstanding common stock on a 1-for-10.9532 basis. As a result, the Company’s authorized capital consists of 500,000,000 shares of $.0001 par value common stock and 20,000,000 shares of preferred stock. Common Stock The estimated fair value assigned to shares issued for other than cash was based upon recent cash sales transactions. During the six months ended June 30, 2013 the Company issued 284,000 shares of common stock at $4.00 per share for gross proceeds of $1,136,000.During the six months ended June 30, 2014, the Company issued 456,486 shares of common stock to the shareholder of DE2 as consideration for completing the reverse merger described above.In addition, the Company issued a total of 332,028 shares of commons stock to a member of the Board of Directors as part of consideration for the promissory note provided to the Company to finance the acquisition of Select Mobile Money from Device Fidelity. In February 2013, the Company offered to convert debt, plus accumulated interest, into shares of the Company’s common stock. To encourage conversion the Company agreed to provide the debt holders a 10% share premium. As a result, $6,744,139 of debt and accumulated interest was converted into 1,854,638 shares of common stock and the value of the premium shares of $674,414 was recorded as an expense during the six months ended June 30, 2013.Included in this conversion is $1.1 million of conversions by a former Director. In June 2013, a lender converted $140,000 of notes into 35,000 shares of common stock.In January 2014, an additional $986,793 of debt and accumulated interest was converted into 246,867 shares of common stock.The Company did not provide a share premium to those debt holders that converted in June 2013 or January 2014. 19 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Concurrent with the conversion of the those notes, the Board of Directors determined that it was in the best interest of the Company to adjust the conversion rates for former noteholders that had previously converted or purchased shares at $9.00 per share.An adjustment was made to reduce their conversion rate or purchase price, as applicable, to $4.00 per share. As a result, the Company issued an additional 427,619 shares with a fair value of $1,710,475 which was recorded in other expense during the six months ended June 30, 2013 in the statement of operations. In November 2013, the Company offered to exchange 1 share of common stock for every 5 warrants outstanding. As a result 389,790 shares were issued and warrants to purchase 1,948,948 common shares were cancelled. At the time of the exchange, the fair value of the shares issued exceeded the fair value of the warrants by $681,189 which was recorded in other expense in the 2013 statement of operations. During the six months ended June 30, 2014, the Company exchanged 19,692 warrants with an exercise price of $4.00 for 3,938 shares of commons stock.The Company recorded $7,906 in other expense which represents the excess of the fair value of the stock issued and the fair value of the warrants as determined using the Black-Scholes option pricing model.In addition, the Company issued a total of 332,028 shares of common stock to a Director related to the loan for the Company’s acquisition of Select Mobile Money during the six months ended June 30, 2014. Warrants In addition to warrants issued in connection with debt described above, the following are transactions involving issuance of warrants during the six months ended June 30, 2014 and 2013: In February 2013, the Company issued warrants with a fair value of approximately $205,000 to purchase 281,250 shares of the Company’s common stock at $4.00 per share and expiring November 2017 to a Director for the Director guaranteeing the Senior Secured Note Payable. In addition to the warrants issued in February 2013 above, andthose issued in connection with debt as described in Note 6, the Company issued warrants to purchase 80,813shares of common stock with an exercise price of $4.00 in conjunction with other debt, guarantees, issuances of equity and financing costs during the six months ended June 30, 2013. These warrants had a fair value of approximately $116,000.These warrants were all exchanged for shares in November 2013 described above. In January 2014, the Company issued detachable warrants to purchase common stock equal to 25% of the principal amounts under the short term notes payable.The life of the warrants range between three and five years with an exercise price of $3.60.The total number of warrants issued totaled 821,250 related to a total of $3,285,000 short term notes issued by the Company from March 2013 to February 2014.Of this total, $2,875,000 or 718,750 warrants relates to two Directors of the Company.In addition, of the total warrants issued, 302,500 relates to short term notes, which were converted into equity during 2013.The Company determined the fair value of the warrants to be $573 using the Black-Scholes option pricing model. In May 2014, the Company entered into an agreement to issue 50,000 five-year warrants to a consulting firm providing professional services upon the completion of an IPO.An additional 30,000 warrants may be issued upon achieving certain performance goals agreed to between the Company and the consulting firm.The exercise price of the warrants is set to equal the price of the shares offered in the Company’s IPO. The Company will recognize the fair value of the 50,000 warrants issued in the third quarter of 2014 and the other 30,000 warrants upon achieving the performance goals. The fair value of the warrants was determined using the Black-Scholes option pricing model and the following assumptions for the six months ended June 30, 2014 and 2013: Both Periods (unaudited) Expected term 1.5 – 5 Years Expected dividend 0 Volatility 26% – 38 % Risk-free interest rate 0.25% –0.77 % 20 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) As of June 30, 2014, the Company had a total of 1,259,462 warrants outstanding with a weighted average exercise price of $3.11 and a weighted average life of 3.83 years. 13.Equity Incentive Plan On February 9, 2010, the Board of Directors adopted the 2010 Equity Incentive Plan (2010 EIP).The plan was approved by our shareholders.Participants in the plan include our employees, officers, Directors, consultants, or independent contractors who our compensation committee determines shall receive awards under the plan.As of June 30, 2014, the number of shares of common stock reserved for issuance under the plan is 625,000 shares.On February 12, 2014, the Board of Directors approved the assumption of the 2010 EIP as part of the reverse merger; however it was agreed that no new grants would be made from this plan.On this date the Board of Directors approved the adopted 2014 Equity Incentive Plan (2014 EIP) with an aggregate of 1,524,327 shares of common stock, $0.0001 par value per share.The plan will be administered by the Company’s Board of Directors or an authorized committee.The Company’s Chief Executive Officer may, on a discretionary basis and without committee review or approval, grant incentives for up to 100,000 common shares to new employees of the Company who are not officers of the Company during each fiscal year.Incentives under the plan may be granted in one or a combination of the following forms: (a) incentive stock options and non-statutory stock options; (b) stock appreciation rights; (c) stock awards; (d) restricted stock; (e) restricted stock units; and (f) performance shares.Eligible participants include officers and employees of the company, members of the Board of Directors, and consultants or other independent contractors.No person is eligible to receive grants of stock options and SARs under the plan that exceed, in the aggregate, 100,000 shares of common stock in any one year.The term of each stock option shall be determined by the board or committee, but shall not exceed ten years.Vested stock options may be exercised in whole or part by the holder giving notice to the Company.Options under the plan may provide for the holder of the option to provide payment for the exercise price of surrender shares equal to the exercise price.The plan expires on February 12, 2020.Options granted to employees generally vest over three years. Stock awards granted to non-employee Directors generally vest 50% on the grant date and 50% on the first anniversary of the date of the grant. Options expire five years from the date of grant. In February 2013 the Board of Directors approved an adjustment to the exercise price of all outstanding employee stock options that had been issued at a price greater than $4.00 per share. The vesting period for these options was unchanged. The aggregate excess of the fair value of the $4.00 options over the $9.00 options on the date of modification was $236,000.As a result of this modification the Company recorded additional share-based compensation of $119,000 for the vested portion of those options immediately, and the remaining $117,000 will be recognized over the remaining vesting term. During the six months ended June 30, 2013, the Company originally issued options to purchase 277,000 shares with an exercise price of $4.00 per share and an aggregate fair value of approximately $250,381. Of those options, options issued to executive management to purchase 251,875 shares were 100% vested immediately. In April 2014, the Company issued 110,000 options to an executive at an exercise price of $4.00.The Company determined the fair value of the options to be $93,089 using the Black-Scholes option pricing model and is being expensed one third on date of grant and the other two thirds over the two anniversary periods.As of June 30, 2014, the Company had a total of 110,000 options granted from the 2014 EIP plan.As of this date, the 2010 EIP had outstanding stock options issued to employees totaling 257,167.The Company had also issued outside of the EIP plans 495,000 options to purchase shares of Company common stock to Directors, certain officers and business consultants. 21 CACHET FINANCIAL SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Stock Compensation Expense Information FASB ASC 718-10 requires measurement and recognition of compensation expense for all stock-based payments including warrants, stock options, restricted stock grants and stock bonuses based on estimated fair values. Compensation expense recognized for the issuance of warrants, stock options, restricted stock grants and stock bonuses for the three and six months ended June 30, 2014 and 2013 was as follows: Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Stock-based compensation costs included in: Cost of revenue $ $ ) $ $ ) Sales and marketing expenses Research and development expenses General and administrative expenses Total stock-based compensation expense $ As of June 30, 2014 the total compensation cost related to nonvested options awards not yet recognized was $171,209. That cost will be recognized over a weighted average period of fourteen months. There were no options exercised during both the three and six months ended June 30, 2014 or June 30, 2013. The estimated fair values of stock options granted and assumptions used for the Black-Scholes-Merton option pricing model were as follows: Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Estimated Fair Value $ Options Granted Expected Term 3 Years 3 Years 3 Years 3 Years Expected Dividend 0
